              Case 2:20-cv-00241-WSS Document 40 Filed 09/15/20 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GAYLE LEWANDOWSKI,                              )
                                                )
                                                )
                                                )
                   Plaintiff(s)                 )
         v.                                     )    Civil Action No. 2:20-cv-241
MEGABUS USA, LLC, et al.,                       )
                                                )
                                                )
                                                )
                   Defendant(s)                 )


                                       REPORT OF NEUTRAL


A   MEDIATION          session was held in the above captioned matter on   SEPTEMBER 15, 2020   .

The case (please check one):
       XXX   has resolved
             has resolved in part (see below)
             has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
_____ days.


If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.




Dated:   SEPTEMBER 15, 2020                     _____________________________________
                                                Signature of Neutral

                                                                                           Rev. 09/11
